        Case 2:17-cv-05172-NIQA Document 117 Filed 03/31/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EMC OUTDOOR, LLC                                  :            CIVIL ACTION
  Plaintiff/Counterclaim Defendant                 :
                                                   :            NO. 17-5172
                 v.                                :
                                                   :
 JENNIFER STUART, et al.                           :
   Defendants/Counterclaim Plaintiffs              :

                                             ORDER
       AND NOW, this 31th day of March 2021, upon consideration of Defendants’ motion for

summary judgment, [ECF 107], Plaintiff’s (“EMC”) response in opposition thereto, [ECF 110],

and Defendants’ reply, [ECF 113], it is hereby ORDERED that, for the reasons set forth in the

accompanying memorandum opinion, Defendants’ motion is GRANTED, in part, and DENIED,

in part, as follows:

           •   Defendants’ motion is GRANTED, as to Count II of EMC’s amended complaint

               (DTSA Misappropriation of Trade Secrets), against Defendant Jennifer Stuart

               (“Stuart”) entirely, and against Defendant Grandesign, Inc. (“Grandesign”), in part,

               only to the extent that any such claims are based on alleged trade secrets that

               Grandesign would have acquired from Stuart;

           •   Defendants’ motion is GRANTED, as to Count III of EMC’s amended complaint,

               (PUTSA Misappropriation of Trade Secrets) against Stuart entirely, and against

               Grandesign, in part, only to the extent that any such claims are based on alleged

               trade secrets that Grandesign would have acquired from Stuart;

           •   Defendants’ motion is GRANTED, as to Count IV of EMC’s amended complaint,

               (Breach of Contract), Count VI of EMC’s amended complaint (Breach of Fiduciary

               Duty), and Count VIII of EMC’s amended complaint (Defamation);
         Case 2:17-cv-05172-NIQA Document 117 Filed 03/31/21 Page 2 of 2




            •   Defendants’ motion is GRANTED, as to Count XI of EMC’s amended complaint,

                (Unjust Enrichment) against Grandesign only; and

            •   Defendants’ motion is DENIED, with respect to all other claims. 1




                                                BY THE COURT:


                                                /s/ Nitza I. Quiñones Alejandro
                                                NITZA I. QUIÑONES ALEJANDRO
                                                Judge, United States District Court




1
         The counts of EMC’s amended complaint that remain viable at this time are: Count I; Count II
against Defendant Mary Jo Pittera, and against Grandesign to the extent that any such claims are based on
alleged trade secrets that Grandesign acquired from Mary Jo Pittera; Count III against Defendant Mary Jo
Pittera, and against Grandesign to the extent that any such claims are based on alleged trade secrets that
Grandesign acquired from Mary Jo Pittera; Count V; Count VIII; Count IX; Count X; Count XI against
Defendants Stuart and Mary Jo Pittera only; and Count XII.


                                                    2
